DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 17 thru 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0315115 A1 in view of Yagishita et al. US 7,479,423 B2.  Zhang discloses (see, for example, FIG. 3C-3F) a method comprising a channel layer 2; further applying a mask 302, implanting ions 303, isolation areas 304, removing mask, and fabricating the semiconductor device 306.  Zhang also discloses (see, for example, paragraph [0016]) that silicon-on-insulator materials may be used.   Yagishita does not clearly disclose a bulk region, and buried oxide layer.  However, Yagishita discloses (see, for example, FIG. 1B, and 1A) a method comprising forming a silicon active layer 103 on a bulk region 101, and buried oxide layer 102.  It would have been obvious to one of ordinary skill in the art to a bulk region, and a buried oxide layer in order to form a silicon-on-insulator device with improved operation speed and reduced power consumption.  
Regarding the limitation “wherein the channel layer has a thickness of 80 nm or less”, see, for example, column 7, lines 18-43 wherein Yagashita discloses the channel layer being as small as 30 nm, and then varies it to as low as 5 nm in order to adjust the threshold voltage value.  It would have been obvious to one of ordinary skill in the art to have the channel layer having a thickness of 80 nm or less in order to adjust the threshold voltage according the preferences of the user, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, and 19, Zhang in view of Yagishita does not specifically disclose the ions being implanted with an implant energy of between 1keV and 30keV, and a dose of ions being between 1E10 atoms/cm2 and 1E15 atoms/cm2; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the ions being implanted with an implant energy of between 1keV and 30keV, and a dose of ions being between 1E10 atoms/cm2 and 1E15 atoms/cm2 in order to set an appropriate depth and distribution according to the preferences of the user, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, see, for example, paragraph [0045-0046] wherein Zhang discloses implanting oxygen ions into a silicon layer 2 and therefore oxidizing the layer into a dielectric material SixOy. 
Regarding claim 23, see, for example, FIG. 3C wherein Zhang disclose the majority of the ions are implanted into the channel layer 2.  

Allowable Subject Matter
3.	Claims 1, 2, 4, 5, 8 thru 10, 21, 22, and 24 are allowed.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 8-10, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
December 6, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815